DANAHY, Judge.
The trial judge in this case entered a final judgment in favor of appellee for ar-rearages in alimony and child support totaling $23,292.95 and permitted execution to issue on that judgment. We find no basis to disturb the trial judge’s decision to enforce appellant’s liability to appellee in this manner. Appellee, however, concedes that the amount of the judgment is incorrect and should be reduced. Accordingly, we reverse with directions that the trial judge enter an amended final judgment reflecting the correct dollar amount as conceded by appellee.
Other than as to the amount, the final judgment is affirmed.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
HOBSON, Acting C. J., and OTT, J., concur.